Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
84-95 are pending and under examination.
Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.









Sinicropi et al. and Jinek et al.
Claims 84-88 are rejected under 35 U.S.C. 103 as being unpatentable over Sinicropi et al. (US20110111409) in view of Jinek et al. (Science (2012): 1225829; published 28 June 2012; 8 pages and supplementary materials). 
Prior to the effective filing date of the claimed invention, Sinicropi et al. teach methods of selective depletion of unwanted nucleic acid species comprising forming RNA/DNA hybrid double-stranded structure and contacting with nuclease enzymes that cleave RNA or DNA (e.g. para 0006, pg. 1; If necessary, DNA can be removed at various stages of RNA isolation, by DNase or other techniques well known in the art as in para 0030, pg. 2; para 0042-0047, pg. 7-8).
Therefore, Sinicropi et al. render obvious the limitations: a method of selectively depleting a target nucleic acid from a sample, the method comprising: obtaining a sample comprising both the target nucleic acid and non-target nucleic acids wherein the target nucleic acid comprises a RNA/DNA hybrid with an unwanted sequence, contacting the sample with a nuclease and selectively depleting the target nucleic acid from the sample by cleaving the target nucleic acid with the nuclease as required by claim 84.
 Sinicropi et al. teach reducing the complexity of nucleic acid libraries by removing non-desired nucleic acids, wherein their method comprises using probes that anneal to non-desired nucleic acids to create double stranded molecules of the non-desired nucleic acids and then treating with nucleases that target these double stranded molecules. However, they do not expressly teach using nucleic acid guided nuclease as required by claim 84.
Jinek et al. teach a technique of targeting and cleaving double stranded DNA molecules using genetically engineered CRISPR/Cas systems wherein a Cas9 endonuclease is guided by a 
 Therefore, as both Sinicropi et al. and Jinek et al. teach targeting double stranded nucleic acid structures with nucleases, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Sinicropi to include a technique of double stranded DNA cleavage using a dual-RNA structure guided Cas9 endonuclease system as taught by Jinek et al. as a skilled artisan would have recognized the simple substitution of one technique of cleaving double stranded nucleic acid with another would yield the predictable outcome of a method of selectively depleting a target nucleic acid from a sample with the added advantage of using a system that is efficient, versatile and programmable by changing the DNA target-binding sequence in the guide chimeric RNA(e.g. Conclusions section, pg. 3 of 8, Jinek).
Therefore, the combined teachings of Sinicropi et al. and Jinek et al. render obvious the limitations: a method of selectively depleting a target nucleic acid from a sample, the method comprising: obtaining a sample comprising both the target nucleic acid and non-target nucleic acids wherein the target nucleic acid comprises a RNA/DNA hybrid with an unwanted sequence, contacting the sample with a nucleic acid guided nuclease and a guide nucleic acid that guides the nucleic acid guided nuclease to the target nucleic acid, wherein the nucleic acid guided nuclease, the guide nucleic acid, and the target nucleic acid forms a complex in which the guide nucleic acid specifically hybridizes with the target nucleic acid, and selectively claim 84.
Furthermore, as Sinicropi et al. teach forming RNA/DNA hybrids, the combined teachings of Sinicropi et al. and Jinek et al. render obvious claim 85.
Furthermore, as Jinek et al. teach a system comprising using a plurality of Cas9 endonucleases and guide RNAs to facilitate targeting nucleic acid (e.g. entire Jinek document and especially Fig. 5, pg. 7 of 8, Jinek; Fig. S1, Jinek supp), the combined teachings of Sinicropi et al. and Jinek et al. render obvious claims 86-88.

Zhulidov et al. and Jinek et al.
Claims 84-88 and 90-94 are rejected under 35 U.S.C. 103 as being unpatentable over Zhulidov et al. (Nucleic acids research 32.3 (2004): 8 pages.) in view of Jinek et al. (Science (2012): 1225829; published 28 June 2012; 8 pages and supplementary materials). 
Prior to the effective filing date of the claimed invention, Zhulidov et al. teach methods of selective depletion of unwanted cDNA species comprising forming RNA/DNA hybrid double-stranded structure and contacting with nuclease enzymes that cleave cDNA (e.g. Entire Zhulidov reference and especially First-strand cDNA normalization section, pg. 3-5 of 8 pages; Fig. 1, pg. 4 of 8).
 Zhulidov et al. also teach forming double stranded cDNA structures during their amplified cDNA normalization protocol (e.g. Normalization of amplified cDNA section, pg. 5 of 8). 

Therefore, Zhulidov et al. render obvious the limitations: a method of selectively depleting a target nucleic acid from a sample, the method comprising: obtaining a sample comprising both the target nucleic acid and non-target nucleic acids wherein the target nucleic acid comprises a RNA/DNA hybrid with an unwanted sequence, contacting the sample with a nuclease and selectively depleting the target nucleic acid from the sample by cleaving the target nucleic acid with the nuclease as required by claim 84.
Furthermore, Zhulidov et al. render obvious the limitations: a method of selectively depleting target cDNAs from a sample, the method comprising: obtaining a sample comprising both target cDNAs and non-target cDNAs wherein the target cDNAs comprise an unwanted sequence, contacting the sample with a nuclease, and selectively depleting the target cDNAs from the sample by cleaving the target cDNAs with a nuclease in the complex as required by claim 90.
Zhulidov et al. teach reducing the complexity of nucleic acid libraries by removing non-desired nucleic acids, wherein their method comprises forming double stranded molecules comprising the non-desired nucleic acids and then treating with nucleases that target these double stranded molecules. However, they do not expressly teach using nucleic acid guided nuclease as required by claims 84 and 90.
Jinek et al. teach a technique of targeting and cleaving double stranded DNA molecules using genetically engineered CRISPR/Cas systems wherein a Cas9 endonuclease is guided by a two RNA structure to cleave double stranded DNA. Furthermore, the Cas9 endonuclease 
 Therefore, as both Zhulidov et al. and Jinek et al. teach targeting double stranded nucleic acid structures with nucleases, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Zhulidov to include a technique of double stranded DNA cleavage using a dual-RNA structure guided Cas9 endonuclease system as taught by Jinek et al. as a skilled artisan would have recognized the simple substitution of one technique of cleaving double stranded nucleic acid  with another would yield the predictable outcome of a method of selectively depleting a target nucleic acid from a sample with the added advantage of using a system that is efficient, versatile and programmable by changing the DNA target-binding sequence in the guide chimeric RNA(e.g. Conclusions section, pg. 3 of 8, Jinek).
Therefore, the combined teachings of Zhulidov et al. and Jinek et al. render obvious the limitations: a method of selectively depleting a target nucleic acid from a sample, the method comprising: obtaining a sample comprising both the target nucleic acid and non-target nucleic acids wherein the target nucleic acid comprises a RNA/DNA hybrid with an unwanted sequence, contacting the sample with a nucleic acid guided nuclease and a guide nucleic acid that guides the nucleic acid guided nuclease to the target nucleic acid, wherein the nucleic acid guided nuclease, the guide nucleic acid, and the target nucleic acid forms a complex in which the guide nucleic acid specifically hybridizes with the target nucleic acid, and selectively claim 84.
Therefore, the combined teachings of Zhulidov et al. and Jinek et al. render obvious the limitations: a method of selectively depleting target cDNAs from a sample, the method comprising: obtaining a sample comprising both target cDNAs and non-target cDNAs wherein the target cDNAs comprise an unwanted sequence, contacting the sample with a nucleic acid guided nuclease and a guide nucleic acid that guides the nucleic acid guided nuclease to the target cDNAs, wherein the nucleic acid guided nuclease, the guide nucleic acid, and the target cDNAs form a complex in which the guide nucleic acid specifically hybridizes with the target cDNAs, and selectively depleting the target cDNAs from the sample by cleaving the target cDNAs with the nucleic acid guided nuclease in the complex as required by claim 90.
Furthermore, as Zhulidov et al. teach forming RNA/DNA hybrids during their first strand cDNA normalization protocol, the combined teachings of Sinicropi et al. and Jinek et al. render obvious claim 85.
Furthermore, as Jinek et al. teach a system comprising using a plurality of Cas9 endonucleases and guide RNAs to facilitate targeting nucleic acid (e.g. entire Jinek document and especially Fig. 5, pg. 7 of 8, Jinek; Fig. S1, Jinek supp), the combined teachings of Sinicropi et al. and Jinek et al. render obvious claims 86-88 and 92-94.
Zhulidov et al. also teach forming double stranded cDNA structures during their amplified cDNA normalization protocol (e.g. Normalization of amplified cDNA section, pg. 5 of 8). Therefore, the combined teachings of Sinicropi et al. and Jinek et al. render obvious claim 91.
Zhulidov et al., Jinek et al. and Shagina et al.
Claims 89 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Zhulidov et al. and Jinek et al. as applied to claims 84-88 and 90-94 above, and further in view of Shagina et al. (Biotechniques 48.6 (2010): 455-459.).
The combined teachings of Zhulidov et al. and Jinek et al. as applied above are incorporated in this rejection.
  The combined teachings of Zhulidov et al. and Jinek et al. render obvious a method of removing non-desired nucleic acids comprising forming double-stranded RNA/DNA or cDNA structures. 
Furthermore, Zhulidov et al. also teach their method facilitates depletion of unwanted abundant transcripts (e.g. Normalization of skeletal muscle cDNA section, pg. 5 of 8; Table 1, pg. 6 of 8).
However, the combined teachings of Zhulidov et al. and Jinek et al.  do not teach repetitive sequences as required by claims 89 and 95.
Like Zhulidov et al., Shagina et al. teach nuclease-driven normalization procedures to enrich for a desired nucleic acid population. Furthermore, Shagina et al. teach these normalization techniques are used to remove repetitive elements (e.g. Entire Shagina reference and especially Table 1, pg. 456, Fig. 1, pg 457, 1st-3rd paragraphs, Results and Discussion section, pg. 457).
prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Zhulidov and Jinek et al. to include repetitive sequences as the target nucleic acid as taught by Shagina et al. because  these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of selectively depleting a target nucleic acid with the added advantage of using a system that is efficient, versatile and programmable by changing the DNA target-binding sequence in the guide chimeric RNA(e.g. Conclusions section, pg. 3 of 8, Jinek).
Therefore, the combined teachings of Zhulidov et al., Jinek et al. and Shagina et al. render obvious claims 89 and 95.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent No. 10,604,802
s 84-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,604,802 in view of Sinicropi et al. (US20110111409), Zhulidov et al. (Nucleic acids research 32.3 (2004): 8 pages.), Jinek et al. (Science (2012): 1225829; published 28 June 2012; 8 pages and supplementary materials) and Shagina et al. (Biotechniques 48.6 (2010): 455-459.).
 Claims 1-17 of U.S. Patent No. 10,604,802 recites a method comprising:  providing a double stranded nucleic acid library, comprising a plurality of double stranded nucleic acid molecules, wherein each double stranded nucleic acid molecule comprises a first adapter region, a target sequence, and a second adapter region, and wherein at  least one of said double stranded nucleic acid molecules comprises said exclusion sequence; contacting the double stranded nucleic acid library with an enzyme comprising base excision activity  comprising a guide RNA molecule that binds with said exclusion sequence; and sequencing said double stranded nucleic acid library using a sequencing approach that requires said first adapter region and said second adapter region spanning said target sequence; thereby generating said nucleic acid library sequence dataset comprising said target sequence and not comprising said exclusion sequence; wherein said contacting comprises cleaving said exclusion sequence.
 Claims 1-17 of U.S. Patent No. 10,604,802 do not expressly teach the double stranded nucleic acid molecule is an RNA/DNA hybrid or double stranded cDNA structure.
 However, Sinicropi et al. teach it is known in the art to contact RNA/DNA hybrids with endonucleases (e.g. para 0006, pg. 1).
 First-strand cDNA normalization section, pg. 3-5 of 8 pages; Fig. 1, pg. 4 of 8; double stranded cDNA structures as in Normalization of amplified cDNA section, pg. 5 of 8).
Furthermore, as noted in the current rejections, the combined teachings of Sinicropi et al. and Jinek et al. render obvious claims 84-88. Furthermore, the combined teachings of Zhulidov et al. and Jinek et al. render obvious claims 84-88 and 90-94. Furthermore, the combined teachings of Zhulidov et al., Jinek et al. and Shagina et al. render obvious claims 89 and 95.
 Therefore, as U.S. Patent No. 10,604,802,Sinicropi et al., Zhulidov et al., Jinek et al. and Shagina et al. all teach depletion of double stranded nucleic acid structures comprising unwanted sequences, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of claims 1-17 of U.S. Patent No. 10,604,802 to include targeting RNA/DNA hybrids or cDNA structures with an unwanted sequence as taught by Sinicropi et al. and Zhulidov et al. using a Cas9/ guide RNA system as taught by Jinek et al. and targeting unwanted repetitive sequences as taught by Shagina et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of selectively depleting a target nucleic acid.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on Monday - Friday 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHANA S KAUP/Primary Examiner, Art Unit 1639